Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 1 of 24 PageID #: 19435



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

   GUARDANT HEALTH, INC.,                        )
                                                 )
                  Plaintiff,                     )
                                                 )
                  V.                             )       Civil Action No. 17-1616-LPS-CJB
                                                 )
   FOUNDATION MEDICINE, INC.,                    )
                                                 )
            Defendant.                           )
   GUARDANT HEALTH, INC.,                        )
                                                 )
                  Plaintiff,                     )
                                                 )
                  V.                             )       Civil Action No. 17-1623-LPS-CJB
                                                 )
   PERSONAL GENOME DIAGNOSTICS,                  )
   INC.,                                         )
                                                 )
                  Defendant.                     )

                               REPORT AND RECOMMENDATION

          In these two related actions filed by Plaintiff Guardant Health, Inc. ("Guardant" or

   "Plaintiff') against Defendants Foundation Medicine, Inc. ("FMI") and Personal Genome

   Diagnostics, Inc. ("PGDx" and collectively with FMI, "Defendants"), Guardant alleges

   infringement of United States Patent Nos. 9,598,731 ("the '731 patent"), 9,834,822 ("the '822

   patent"), 9,840,743 ("the '743 patent") and 9,902,992 ("the '992 patent" and collectively with the

   other patents, "the asserted patents" or "the patents-in-suit"). Presently before the Court are two

   motions filed by Plaintiff pursuant to Federal Rule of Civil Procedure 12(b)( 6) seeking an order

   dismissing Defendants' counterclaims of unenforceability of the '992 patent due to inequitable

   conduct (the "Motions"). (Civil Action No. 17-1623-LPS-CJB, D.I. 285; Civil Action No. 17-

   1616-LPS-CJB, D.I. 169) For the reasons that follow, the Court recommends that the Motions

   be DENIED.
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 2 of 24 PageID #: 19436



   I.     BACKGROUND

          The Court hereby incorporates by reference the summary of the background of this

   matter set out in its September 6, 2019 Report and Recommendation. (Civil Action No. 17-

   1623-LPS-CJB, D.I. 354 at 2-3) Below, it will include additional factual background relevant to

   the instant Motions.

          In June 2019, both Defendants filed Answers and Counterclaims with regard to the

   operative Third Amended Complaint; among the counterclaims included in both of these

   pleadings were four counterclaims seeking a declaratory judgment of unenforceability for

   inequitable conduct of each of the four patents-in-suit. (Civil Action No. 17-1623-LPS-CJB, D.I.

   284 at 12-29, 46-48 (filed June 13, 2019); Civil Action No. 17-1616-LPS-CJB, D.I. 168 at 12-40

   (filed June 20, 2019)). 1 PGDx's counterclaims regarding inequitable conduct are generally very



                   FMI had previously an Answer and Counterclaims in response to Plaintiffs
   Second Amended Complaint on May 7, 2019. (Civil Action No. 17-1616-LPS-CJB, D.I. 148)
   On the same day, May 7, 2019, Plaintiff filed its now-operative Third Amended Complaint.
   (Civil Action No. 17-1616-LPS-CJB, D.I. 149) On June 20, 2019, Plaintiff filed its instant
   Motion to dismiss FMI' s inequitable conduct counterclaim as to the '992 patent, which was
   directed to the counterclaim found in the then-operative Answer and Counterclaims to Plaintiffs
   Second Amended Complaint. (Civil Action No. 17-1616-LPS-CJB, D.I. 169) But on that same
   date, June 20, 2019, FMI filed its Answer and Counterclaims to the Third Amended Complaint;
   that pleading simply re-alleged the inequitable conduct counterclaims that had previously been
   set out in FMI's May 7, 2019 pleading. (Civil Action No. 17-1616-LPS-CJB, D.I. 179 at 1 n.l
   (FMI confirming that the subsequently-filed counterclaims simply "re-alleg[ed] the inequitable
   conduct allegations"); see also Civil Action No. 17-1616-LPS-CJB, D.I. 148)) This is all to say
   that although Plaintiffs instant Motion here was technically directed to the FMI counterclaim
   found in FMI's May 7, 2019 pleading, the Court assumes that Plaintiffs arguments apply in the
   just the same way to that same counterclaim found in FMI's now-operative June 20, 2019
   pleading.

           A similar thing happened in the PGDx matter. (See Civil Action No. 17-1623-LPS-CJB,
   D.I. 308 at 2 n.1) As with the FMI matter, there appears to be no dispute in the PGDx matter
   that Plaintiffs arguments regarding PGDx's inequitable conduct counterclaim apply to the
   counterclaim found in PGDx's now-operative Answer and Counterclaims to Plaintiffs operative
   Third Amended Complaint. (Id. ("PGDx interpreted the Motion as challenging the updated
                                                  2
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 3 of 24 PageID #: 19437



   similar to FMI' s inequitable conduct counterclaims, though (as the Court will set out further

   below) the respective allegations are not identical. (Id) Both sets of counterclaims allege

   misconduct involving Guardant's co-founder Dr. Helmy Eltoukhy. More specifically,

   Defendants allege that: (1) while he was still employed by his former employer (Illumina, Inc.,

   or "Illumina"), Dr. Eltoukhy helped conceive of the purported inventions claimed in the four

   patents-in-suit; and (2) despite this, Dr. Eltoukhy was wrongfully omitted from the list of

   inventors on the applications for three of those four patents (i.e., all but the application leading to

   the '992 patent). (Id )2

          In response, Plaintiff filed the instant Motions, seeking to dismiss Defendants'

   inequitable conduct counterclaims regarding the '992 patent (that is, FMI's Twelfth

   Counterclaim and Count XII of PGDx's counterclaims). (Civil Action No. 17-1623-LPS-CJB,

   D.I. 285 (filed June 13, 2019); Civil Action No. 17-1616-LPS-CJB, D.I. 169 (filed June 20,

   2019)) Briefing on the Motions was completed by July 19, 2019. (Civil Action No. 17-1616-

   LPS-CJB, D.I. 185)3




   pleading because the updated pleading made no substantive changes to PGDx's inequitable
   conduct counterclaims."))
          2
                 Additional factual background information regarding the Motions will be
   addressed in Section III.
          3
                   In Civil Action No. 17-1623-LPS-CJB, on August 22, 2019, after briefing on the
   Motion in that case was completed, Plaintiff filed what it titled a "Notice of Subsequent Activity
   Concerning Guardant's Motion to Dismiss." (Civil Action No. 17-1623-LPS-CJB, D.I. 345)
   This was a two-page brief in which Plaintiff made additional argument about a subsequent
   development that had occurred after the close of briefing, which (according to Plaintiff)
   supported grant of its Motion. (Id) However, Plaintiff did not obtain leave of Court to file this
   additional brief. And the brief did more than simply provide "citation of subsequent
   authorities[.]" D. Del. LR 7.l.2(b). Thus, the filing violated D. Del. LR 7.l.2(b), and the Court
   ORDERS that it be STRICKEN. The Court will not consider its contents, nor the contents of
                                                    3
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 4 of 24 PageID #: 19438



          Although FMI's answering brief is different in form from PGDx's answering brief, the

   substance of the Defendants' arguments in their respective briefs are largely the same. For this

   reason, the Court will largely discuss the Motions together below, and it will refer to the "D.I."

   numbers in Civil Action No. 17-1623-LPS-CJB unless otherwise indicated.

   II.    STANDARDOFREVIEW

          When presented with a Rule 12(b)(6) motion to dismiss for failure to state a claim, a

   court conducts a two-part analysis. Fowler v. UPMC Shadyside, 578 F.3d 203,210 (3d Cir.

   2009). First, the court separates the factual and legal elements of a claim, accepting "all of the

   complaint's well-pleaded facts as true, but [disregarding] any legal conclusions." Id. at 210-11.

   Second, the court determines "whether the facts alleged in the complaint are sufficient to show

   that the plaintiff has a 'plausible claim for relief."' Id. at 211 (quoting Ashcroft v. Iqbal, 556

   U.S. 662, 679 (2009)). "A claim has facial plausibility when the plaintiff pleads factual content

   that allows the court to draw the reasonable inference that the defendant is liable for the

   misconduct alleged." Iqbal, 556 U.S. at 678.

          In assessing the plausibility of a claim, the court must '"construe the complaint in the

   light most favorable to the plaintiff, and determine whether, under any reasonable reading of the

   complaint, the plaintiff may be entitled to relief."' Fowler, 578 F.3d at 210 (quoting Phillips v.

   Cnty. ofAllegheny, 515 F.3d 224,233 (3d Cir. 2008)). As such, a well-pleaded complaint may

   not be dismissed simply because "it strikes a savvy judge that actual proof of [the alleged] facts

   is improbable, and that a recovery is very remote and unlikely." Bell At!. Corp. v. Twombly, 550.

   U.S. 544, 556 (2007) (internal quotation marks and citation omitted). Determining whether a


   PGDx's letter filed thereafter (in which, inter alia, PGDx objected to Plaintiffs filing). (Civil
   Action No. 17-1623-LPS-CJB, D.I. 346)

                                                     4
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 5 of 24 PageID #: 19439



   claim is plausible is "'a context-specific task that requires the reviewing court to draw on its

   judicial experience and common sense."' Fowler, 578 F.3d at 211 (quoting Iqbal, 556 U.S. at

   679).

   III.    DISCUSSION

           As noted above, Plaintiff's Motions seek dismissal of Defendants' respective

   counterclaims alleging unenforceability of the '992 patent. 4 Below, the Court will first

   summarize Defendants' factual allegations relevant to the counterclaims at issue. Thereafter, the

   Court will assess the parties' arguments regarding the Motions.

           A.     Relevant Factual Allegations

           In its pleadings, Defendants assert that while he was still working at Illumina in 2012, Dr.

   Eltoukhy obtained information from Illumina documents that reflected all of the elements of the

   inventive solution touted in the patents-in-suit-i.e., the use of "communication theory" to help

   reduce or eliminate errors in the process of detecting mutations in cell-free DNA ("cfDNA").

   (D.I. 284 at ,r,r 14-18, 22-26; see also Civil Action No. 17-1616-LPS-CJB, D.I. 168 at ,r,r 31-40) 5

   Defendants allege that Dr. Eltoukhy shared this information with Guardant co-founder Dr.

   AmirAli Talasaz, and that the two men thereafter used this information to conceive of the

   claimed inventions in the patents-in-suit. (D.I. 284 at ,r 26; see also Civil Action No. 17-1616-

   LPS-CJB, D.I. 168 at ,r,r 31-40)




           4
                 Plaintiff does not challenge, at this stage, Defendants' inequitable conduct
   counterclaims regarding the other three patents-in-suit.
           5
                 Any citations herein to specific paragraphs in the respective relevant Answers and
   Counterclaims are to the portions of those pleadings that contain the counterclaims.

                                                     5
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 6 of 24 PageID #: 19440



          From there, Defendants allege that Dr. Eltoukhy and Dr. Talasaz intentionally deceived

   the United States Patent and Trademark Office ("USPTO"), when they identified Dr. Talasaz as

   the sole inventor on Guardant's first two provisional patent applications filed in September 2012

   (application number 61/696,734, filed on September 4, 2012, and application number

   61/704,400, filed on September 21, 2012). 6 (D.I. 284 at ,r 39; see also Civil Action No. 17-1616-

   LPS-CJB, D.I. 168 at ,r,r 57-58) Defendants assert that the reason why Dr. Eltoukhy and Dr.

   Talasaz failed to disclose Dr. Eltoukhy's inventorship was that Dr. Eltoukhy was still employed

   at the time by Illumina; by omitting Dr. Eltoukhy' s role, the men allegedly sought to ensure that

   Guardant (not Illumina) would have full ownership and exclusive rights to the patents-in-suit in

   the future. (D.I. 284 at ,r 39; see also Civil Action No. 17-1616-LPS-CJB, D.I. 168 at ,r 58)

   Defendants further allege that Dr. Eltoukhy and Dr. Talasaz went on to make affirmative

   misrepresentations to the USPTO when they: (1) identified Dr. Talasaz as the sole inventor on

   documents submitted to the USPTO with the applications that led to the issuance of the '731

   patent, the '743 patent and the '822 patent; and (2) thereafter failed to identify Dr. Eltoukhy as an

   inventor to the USPTO and "suppressed facts and evidence regarding [Dr.] Eltoukhy's

   inventorship that should have been brought to the USPTO's attention." (D.I. 284 at ,r,r 41-43;

   see also Civil Action No. 17-1616-LPS-CJB, D.I. 168 at ,r,r 59-61)

          Defendants ultimately assert that Dr. Eltoukhy's and Dr. Talasaz's conduct, discussed

   above, renders unenforceable the claims of the '731 patent, the '743 patent and the '822 patent.

   (D.I. 284 at ,r,r 44-49; see also Civil Action No. 17-1616-LPS-CJB, D.I. 168 at ,r,r 69-73) And

   with regard to the '992 patent, which is at issue in these Motions, Defendants allege:


          6        These applications are listed on the front of the '992 patent and the other three
   patents-in-suit in the "Related U.S. Application Data" section. (D.I. 280, exs. 1-4) .

                                                     6
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 7 of 24 PageID #: 19441



                  Eltoukhy and Talasaz's broad pattern of inequitable conduct was
                  also directly related to the '992 [p ]atent, rendering the claims of
                  that patent unenforceable as well. There is a significant
                  relationship between and among the '731, '822, '743 and '992
                  [p]atents. The '992 [p]atent shares an almost identical
                  specification to the '731, '822 and '74 3 patents, and relies on the
                  earlier disclosed subject matter for written description support for
                  its claims. By not naming Eltoukhy as an inventor on the '731,
                  '822 and '743 [p]atents, Eltoukhy and Talasaz concealed that
                  Eltoukhy also invented the fundamental ideas underlying the '992
                  [p]atent.

   (D.I. 284 at ,r 50; see also Civil Action No. 17-1616-LPS-CJB, D.I. 168 at ,r 74)

          Lastly, Defendants do make somewhat different allegations in their pleadings regarding

   one issue relevant to the instant Motions: the priority date of the '992 patent. PGDx alleges that

   all four of the patents-in-suit claim priority to the two September 2012 provisional applications

   referenced above (the "September 2012 applications" or the "September 2012 provisional patent

   applications"). (D.I. 284 at ,r 40) FMI, however, alleges that the '992 patent claims priority to a

   provisional patent application that Plaintiff filed on March 5, 2014 (application number

   61/948,530) (the "March 2014 application" or the "March 2014 provisional patent application"). 7

   (Civil Action No. 17-1616-LPS-CJB, D.I. 168 at 't[ 42) 8

          B.      Discussion

          Defendants' theory as to the unenforceability of the '992 patent is not primarily based on

   inequitable conduct said to have occurred during the '992 patent's prosecution itself. Instead, it

   rests on the relationship between the '992 patent and the prosecution of other related patent


          7
                 This application is also listed on the front of the '992 patent in the "Related U.S.
   Application Data" section. (D.I. 280, ex. 4)
          8
                   As to the other three patents-in-suit, FMI alleges (similar to PGDx) that they
   claim priority to the September 2012 applications. (Civil Action No. 17-1616-LPS-CJB, D.I.
   168 at ,r 39)

                                                    7
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 8 of 24 PageID #: 19442



   applications-i.e., on what is known as the doctrine of "infectious unenforceability." (D.I. 284

   at ,r,r 39-40, 50; see also Civil Action No. 17-1616-LPS-CJB, D.I. 168 at ,r,r 14-19, 45, 51, 74;

   D.I. 308) In light of this, before the Court addresses the parties' specific arguments regarding

   the Motions, it is first worth stepping back to discuss the infectious unenforceability doctrine

   (and the related law regarding inequitable conduct) more generally.

          The law of inequitable conduct finds its origins in the unclean hands doctrine. See

   Robocast, Inc. v. Apple Inc., 39 F. Supp. 3d 552, 570 (D. Del. 2014) (citing Consol. Aluminum

   Corp. v. Foseco Int'! Ltd., 910 F. 2d 804, 812 (Fed. Cir. 1990)). The unclean hands doctrine

   applies where "some unconscionable act of one coming for relief has immediate and necessary

   relation to the equity that he seeks in respect of the matter in litigation," Keystone Driller Co. v.

   Gen. Excavator Co., 290 U.S. 240,245 (1933); see also Robocast, Inc., 39 F. Supp. 3d at 570.

   The United States Court of Appeals for the Federal Circuit has found that "'inequitable conduct'

   is no more than the unclean hands doctrine applied to particular conduct before the PTO."

   Consol. Aluminum, 910 F.2d at 812.

          Inequitable conduct regarding any single claim in the prosecution of a patent renders the

   entire patent unenforceable, not just that claim. Therasense, Inc. v. Becton, Dickinson and Co.,

   649 F.3d 1276, 1288-89 (Fed. Cir. 2011) (en bane). Moreover, the taint of a finding of

   inequitable conduct can affect not just the improperly-prosecuted patent, but can also "render

   unenforceable other related patents and applications in the same technology family." Id.;

   Consol. Aluminum, 910 F.2d at 808-12. This concept is what courts have referred to as the

   doctrine of"infectious unenforceability." See, e.g., Int'! Bus. Machs. Corp. v. Priceline Grp.

   Inc., Civil Action No. 15-137-LPS-CJB, 2017 WL 1349175, at *20 (D. Del. Apr. 10, 2017)

   (citation omitted)); Power Integrations, Inc. v. Fairchild Semiconductor Int'!, Inc., Civ. No. 08-

                                                     8
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 9 of 24 PageID #: 19443



   309-JJF-LPS, 2009 WL 4928024, at *9 (D. Del. Dec. 18, 2009), report and recommendation

   adopted, 2010 WL 2990039 (D. Del. July 22, 2010); see also Robocast, Inc., 39 F. Supp. 3d at

   570 n.10 (noting that while the Federal Circuit has recognized this legal concept, it has not yet

   "adopted [the] moniker [of 'infectious unenforceability'] as its own")).

          Pursuant to this infectious unenforceability doctrine, inequitable conduct associated with

   one patent may render a related patent unenforceable-so long as the inequitable conduct at issue

   bears "an immediate and necessary relation" to the enforcement of the related patent. See, e.g.,

   Consol. Aluminum, 910 F .2d at 810-11; Hoffman-La Roche, Inc. v. Promega Corp., 319 F. Supp.

   2d 1011, 1017 (N.D. Cal. 2004). An "immediate and necessary relation" requires that "the

   inequitable conduct that occurred earlier in the chain [of issued patents] 'must be related to the

   targeted claims of the ultimately-issued patent or patents sought to be enforced."' eSpeed, Inc. v.

   Brokertec USA, L.L.C., 417 F. Supp. 2d 580,595 (D. Del. 2006), aff'd, 480 F.3d 1129 (Fed. Cir.

   2007) (quoting Semiconductor Energy Lab., Inc. v. Samsung Elecs. Co., 24 F. Supp. 2d 537,543

   (E.D. Va. 1998)); Truth Hardware Corp. v. Ashland Prods., Inc., No. Civ.A. 02-1541 GMS,

   2003 WL 22005839, at* 1 (D. Del. Aug. 19, 2003).

          With this legal background now set out, the Court turns to the merits. In that regard,

   Plaintiff makes three distinct arguments for dismissal. First, Plaintiff notes that as to the '992

   patent (unlike with the other three patents-in-suit), Dr. Eltoukhy is actually listed as an inventor

   on the face of the patent. It therefore argues that there "can [] be no inequitable conduct with

   respect to the '992 [p]atent based on misnaming of inventors because it is undisputed that the

   right inventors are named." (D.I. 285 at 3; see also Civil Action No. 17-1616-LPS-CJB, D.I. 169

   at 3) Second, Plaintiff asserts that Defendants' counterclaims must fail because there is not a

   sufficient relationship "between the alleged inequitable conduct at issue and the prosecution of

                                                     9
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 10 of 24 PageID #: 19444



   the ['992 patent]." (D.I. 285 at 4 (certain emphasis omitted, certain emphasis added)); see also

    Civil Action No. 17-1616-LPS-CJB, D.I. 169 at 4) And third, Plaintiff argues that differences

    between the '992 patent and the other patents-in-suit also preclude a finding of infectious

    unenforceability here. (D.I. 285 at 4-6; see also Civil Action No. 17-1616-LPS-CJB, D.I. 169 at

    4-6) The Court will address each argument in turn.

                   1.      The Fact that Dr. Eltoukhy is Listed as an Inventor on the '992 Patent
                           Does Not Preclude a Finding that the Patent is Unenforceable.

           Plaintiff's first argument-that Defendant's counterclaim fails because Dr. Eltoukhy is

    listed as an inventor on the '992 patent-is not dispositive. This is because, as noted above,

    Defendants' theory as to the unenforceability of the '992 patent is not based on inequitable

    conduct in the '992 patent prosecution itself. Instead, the theory relies on the premise that

   inequitable conduct with regard to other, previously-filed patent applications is sufficiently

    related to the enforcement of the '992 patent, such that the '992 patent is also unenforceable.

           Furthermore, as PGDx persuasively argues, if Dr. Eltoukhy and Dr. Talasaz are guilty of

    inequitable conduct with regard to the prosecutions of the other patents-in-suit, then the mere act

    of listing Dr. Eltoukhy as an inventor on the '992 patent would not amount to a sufficient cure for

    that wrongdoing. (D.I. 308 at 14-15) Merely disclosing, in a subsequent patent application,

    material that was previously withheld with intent to deceive the USPTO does not "save[] the

    later issued patent from the consequences of the misconduct." Rohm & Haas Co. v. Crystal

    Chem. Co., 722 F.2d 1556, 1571-72 (Fed. Cir. 1983); see also Truth Hardware Corp., 2003 WL

    22005839, at *2. Instead, to adequately cure any inequitable conduct that occurred during

    prosecution, the applicant would have to: (1) expressly advise the PTO of the existence of the

    misrepresentation; (2) advise the PTO of what the actual facts are and make clear that further

    examination in light thereof may be required if any PTO action has been based on the
                                                    10
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 11 of 24 PageID #: 19445



    misrepresentation; and (3) establish patentability on the basis of the factually accurate record.

    Id.; see also Truth Hardware Corp., 2003 WL 22005839, at *2; eSpeed, Inc., 417 F. Supp. 2d at

    596. Plaintiff makes no assertion that it has met these "curing" requirements. Instead, its

    argument is that there was no inequitable conduct in the first place-or that even if there was, for

    other reasons, the doctrine of infectious unenforceability does not apply here as to the '992

    patent.

              So for these reasons, Plaintiff's first argument for dismissal must fail.

                     2.      Infectious Unenforceability Does Not Require Relation of the
                             Inequitable Conduct to the Prosecution of the Challenged Patents.

              Plaintiffs next argument for dismissal is that Defendants' counterclaims fail to

    sufficiently plead infectious unenforceability because that doctrine "requires a relationship

    between the alleged inequitable conduct and the prosecution of[the '992 patent]"; Plaintiff

    argues that no such relationship exists here. (See, e.g., D.I. 285 at 4 (certain emphasis omitted,

    certain emphasis added)) In fact, however, the law on infectious unenforceability requires no

    direct linkage between the inequitable conduct at issue and the prosecution of the patent-in-

    question. This is clear to the Court for at least three reasons.

              First, Plaintiffs position to the contrary is undercut by the Federal Circuit's description

    of the doctrine of infectious unenforceability. For example, in Consolidated Aluminum Corp. v.

    Foseco International Ltd., 910 F. 2d 804 (Fed. Cir. 1990), the Federal Circuit stated that to

    invoke this doctrine, there must be more than "mere relatedness of subject matter" between the

    patent as to which the patentee committed inequitable conduct and the patent-at-issue. 910 F.2d

    at 810-11. The Consolidated Aluminum Court explained, however, that if there was an

    "immediate and necessary relation" between the inequitable conduct and the "equity [the

    patentee now] seeks, namely enforcement of the [patent(s)-at-issue,]" this would be sufficient to
                                                        11
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 12 of 24 PageID #: 19446



    meet the doctrine's requirements. (Id. (internal quotation marks and citation omitted) (emphasis

    added)); see also D.I. 308 at 13; Civil Action No. 17-1616-LPS-CJB, D.I. 179 at 7-8) 9 In light of

   this, in various Federal Circuit and district court opinions where infectious unenforceability is

   found to be at play, the courts have made no mention of any direct linkage between (1) the

    inequitable conduct that occurred during prosecution of the infectious patent and (2) what

    happened during the prosecution of the patent(s)-at-issue. See, e.g., Agfa Corp. v. Crea Prods.

   Inc., 451 F.3d 1366, 1379 (Fed. Cir. 2006) (finding that inequitable conduct occurring during the

   prosecution of a parent patent's application infected a later-issued patent, because the later-

   issued patent was a continuation patent whose subject matter was not sufficiently distinct from

   that of the parent; in doing so, the Court made no mention of any misconduct occurring during

    the prosecution of the continuation patent itself); see also IOENGINE, LLC v. PayPal Holdings,




           9
                    In Consolidated Aluminum, one of the patents-in-suit (the '"917 patent") was
   directed to an improved method of filtering molten material. 910 F.2d at 811. The Federal
   Circuit found that the patent applicant's inequitable conduct in withholding the best mode of a
   claimed aqueous ceramic slurry during the prosecution of the '917 patent also rendered
   unenforceable three separate patents-in-suit that covered related subject matter. To that end, the
   Consolidated Aluminum Court concluded that the "inequitable conduct in prosecuting the
   [infectious '91 7] patent had·' immediate and necessary relation' ... to the equity [plaintiff]
   [sought], namely enforcement of the [three other, related patents-in-suit]." Id. at 810-11. This
   was so because the patentee's concealment of the best mode (the "CSl-B slurry") during
   prosecution of the infectious patent allowed the patent applicant to present the CSl-B slurry as
   part of the invention disclosure in the specification of one of the three later-issued patents (the
   '"081 patent"). Id. at 811. And because, inter alia, the other two patents' applications were
   continuations-in-part of the '081 patent application and both included reference to the CS 1-B
   slurry in their claims, they too were rendered unenforceable due to the inequitable conduct
   occurring regarding the '917 patent. Id. at 812. In these -ways, the Consolidated Aluminum Court
   found that the patent owner's inequitable conduct in concealing the CS 1-B slurry from the '917
   patent "permeated the prosecution of the other patents-in-suit [rendering] them unenforceable."
   Id.

                                                    12
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 13 of 24 PageID #: 19447



   Inc., Civil Action No. 18-452-WCB, 2019 WL 2121395, at *4-5 (D. Del. May 15, 2019)

    (Bryson, J., sitting by designation); Truth Hardware Corp., 2003 WL 22005839, at *2. 10

             Second, requiring an "immediate and necessary relation" between the inequitable conduct

   at issue and the prosecution of the allegedly infected patent(s)-in-suit (as opposed to the

   "enforcement" of such patents more generally) would seem to render the doctrine of infectious

   unenforceability superfluous. As Defendants argue, "requiring a finding that withheld

    information from an earlier application be 'material to the prosecution of the child application'

   would 'eviscerate the infectious unenforceability doctrine' in that it would be 'no different than

   traditional inequitable conduct pleading."' (D.I. 308 at 13 (emphasis in original) (quoting Eon

    Corp. IP Holdings, LLC v. T-Mobile USA, Inc., CASE NO. 6:10-CV-379-LED-JDL, 2011 WL

    13134896, at *7 (E.D. Tex. Dec. 13, 2011), report and recommendation adopted, 2012 WL

    12893881 (E.D. Tex. Jan. 18, 2012)); see also Civil Action No. 17-1616-LPS-CJB, D.I. 179 at

    12-13)

             Third, the single Federal Circuit case that Plaintiff relies on in support of its argument

    here-Pharmacia Corp. v. Par Pharmaceutical, Inc., 417 F.3d 1369 (Fed. Cir. 2005)-is

   inapposite.. (D.I. 285 at 4-5) In Pharmacia, the Federal Circuit made clear that the defendant
                                  .




    had "not asserted on appeal" the type of infectious unenforceability claim that Defendants are

    now pressing here: "that the [allegedly-infected] patent is unenforceable under a general unclean

    hands theory; i.e., that a broad pattern of inequitable conduct transfers inequitable conduct from



             10
                   Defendants also argue that even if a relationship with the prosecution of the
    allegedly-infected patent is required, they have made such a showing here. (D.I. 308 at 13-14;
    see also Civil Action No. 17-1616-LPS-CJB, D.I. 179 at 3-4, 11 n.9) Because the Court finds
    that no such showing is required in order to invoke the infectious unenforceability doctrine, it
    need not address Defendants' arguments in this regard.

                                                       13
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 14 of 24 PageID #: 19448



    one patent to another." 417 F.3d at 1374 (emphasis added) (citing Consol. Aluminum, 910 F.2d

    at 812). Instead, the defendant in Pharmacia was making a very different argument, asserting

    that: (1) because the patentee had filed terminal disclaimers on the applications of two patents-

    at-issue, these disclaimers "b[ound the] two related patents together"; and thus (2) inequitable

    conduct occurring during the prosecution of the allegedly-infectious patent (the '"368 patent")-

    but after the issuance of the allegedly-infected patent (the '"504 patent")-nevertheless had

    "automatically infect[ed]" the earlier-issued '504 patent. Id. at 1374-75.

           The Pharmacia Court ultimately concluded (affirming a district court's decision issued

    after a bench trial) that this type of "reverse infectious inequitable conduct" allegation, (Civil

    Action No. 17-1616-LPS-CJB, D.I. 179 at 8), could not serve to render the '504 patent

    unenforceable. 417 F.3d at 1374-75. In articulating the basis for its decision, the Federal Circuit

    stated in part that "[b]ecause the record shows no inequitable conduct during prosecution of the

    [earlier-issued, challenged] '504 patent itself, the district court did not abuse its direction in

    finding [that] patent to be valid and enforceable." Id. at 1375 (emphasis added). Plaintiff relies

    on this statement here, suggesting that it means that for infectious enforceability to apply, there

    must be inequitable conduct shown to relate to the "prosecution of the" '922 patent. But that is a

    misreading of Pharmacia, as the next sentence of that opinion states "[i]n fact, the '504 patent

    had already issued before the inequitable conduct occurred." Id. When read in context, it is

    clear that the Pharmacia Court's decision (and the language it used, set out above) was meant to

    refer to the unique circumstances before it-i.e., to convey that since there had been no

    inequitable conduct during the prosecution of the '504 patent, and because the '504 patent had

    already issued, then one could not utilize later-occurring inequitable conduct to render that

    patent retroactively unenforceable. In contrast, here the inequitable conduct argument at issue is

                                                       14
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 15 of 24 PageID #: 19449



    a very different one-involving allegations that inequitable conduct occurred during the

   prosecution of earlier-prosecuted patent applications, which thus infects the patentee's ability to

    enforce a later-issued patent. For this reason, Plaintiffs citation to Pharmacia is not helpful to it

    here.

            For all of these reasons, the Court rejects Plaintiffs second argument for dismissal.

                   3.      The Relationship Between the Inequitable Conduct Occurring as to
                           the '731, '743 and '822 Patents and the Enforcement of the '992 Patent
                           Indicates that the Motions Should be Denied.

            Lastly, Plaintiff asserts that the doctrine of infectious unenforceability is inapplicable

    here because there are too many differences between the inequitable conduct said to have

    occurred with regard to the '731, '743 and '822 patents on the one hand, and the enforcement of

    the '992 patent on the other hand.

            The Court disagrees. Instead, it concludes that Defendants have pleaded sufficient facts

    to demonstrate the required "immediate and necessary relation" between the inequitable conduct

    at issue and the targeted claims of the '992 patent, in light of: (1) the close relationship between

    the content of the respective patents and the inequitable conduct allegations at issue; and (2)

    what is plausibly alleged regarding the family history and the priority relationship of the

    respective patents. Below, the Court discusses each of these two bases in turn.

                           a.      The Close Relationship Between the Content of the Respective
                                   Patents and the Inequitable Conduct Allegations at Issue

            Defendants persuasively allege that the patents-in-suit are closely related in substance,

    which ultimately helps their argument against dismissal.

            For example, Defendants allege that there are great similarities between the specifications

    of the four patents, in that they are "almost identical[.]" (D.I. 284 at ,r 50; see also Civil Action

    No. 17-1616-LPS-CJB, D.I. 168 at ,r 45) This is essentially the case, as the only apparent
                                                  15
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 16 of 24 PageID #: 19450



    substantive difference between the specifications appears to be the addition of some material to

   the '992 patent disclosure that was not included in the disclosures for the other three patents.

   That material relates to non-unique identifiers and how, in some embodiments, ligation

    conditions can be utilized that can result in certain thresholds of ligation efficiency; it is set out

   in two columns of the 60+ column '992 patent disclosure. (See '992 patent, cols. 41:24-43:12)

   Accordingly, the abstracts of the patents-in-suit are word-for-word identical, and each of the

   patents contains the exact same figures. (D.I. 280, exs. 1-4); see also Cognex Corp. v. VCode

   Holdings, Inc., Civ. No. 06-1040 (JNE/JJG), 2008 WL 2113661, at *27 (D. Minn. May 19,

    2008) (noting that the claims of the patent-at-issue had an immediate and necessary relation to

   the inequitable conduct that had occurred in the prosecution of an earlier related patent

   application, where the patents' disclosures were "essentially identical" and the patents shared

   "almost identical written descriptions with identical diagrams"); eSpeed, Inc., 417 F. Supp. 2d at

    595 (noting the "strikingly similar" natures of the disclosures of the two patents-at-issue, in

    concluding that the doctrine of infectious unenforceability was applicable). It is also significant

   that the title of each patent is the same: "SYSTEMS AND METHODS TO DETECT RARE

    MUTATIONS AND COPY NUMBER VARIATION." (D.I. 280, exs. 1-4)

            Additionally, Defendants allege that the claims of the patents-in-suit are intimately

    related. In particular, Defendants pleaded that the claims of the patents-in-suit all relate to a

    "communication theory[,]" which allows for reduced errors in the amplification and sequencing

    of cfDNA when conducting a "liquid biopsy." (D.I. 284 at ,r,r 14-18; see also Civil Action No.

    17-1616-LPS-CJB, D.I. 168 at ,r,r 14-19 (referring to the allegedly-"innovative method" as

    "Digital Sequencing"), 31-33, 45, 51, 74) They also allege that the claims of all four patents-

    including at least independent claim 1 of the '992 patent-implement this "communication

                                                       16
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 17 of 24 PageID #: 19451



   theory" solution by invoking particular steps (including the tagging of sequence reads, the

    grouping of sequence reads with the same tags into families and the collapsing the sequence

   reads to create "consensus sequences"). (D.I. 284 at ,r 18 (citing claims in each of the four

   patents-in-suit, including claim l(b)-(f) of the '992 patent); see also Civil Action No. 17-1616-

   LPS-CJB, D.I. 168 at ,r 33 (noting the same three steps and asserting that they "closely resemble

   the elements of Guardant's patented method"); id. at ,r,r 45, 51 (similarly describing the

   "inventions claimed in each of the asserted patents" and noting that the inventions are captured

   in, inter alia, claim 1 of the '992 patent)); see also eSpeed, Inc., 417 F. Supp. 2d at 596 (noting

   the "close relation" of the asserted claims of the two patents-at-issue). In light ofthis, if

   Defendants' assertion is that the patentee committed inequitable conduct by failing to disclose

   Dr. Eltoukhy's inventorship role with regard to certain aspects of the "communication theory"

   solution-and if those same purportedly inventive aspects make up a key part of the claims of

   the '992 patent-then this appears to persuasively demonstrate a close relationship between the

   inequitable conduct at issue and "the targeted claims of the ultimately-issued patent or patents

    sought to be enforced." eSpeed, Inc.,_ 417 F. Supp. 2d at 595 (internal quotation marks and

   citation omitted); see also (Civil Action No. 17-1616-LPS-CJB, D.I. 179 at 12-13 n.10).

           Lastly, the prosecution history of the '992 patent shows that its claims are directed to very

    similar subject matter to that covered by at least one of the other three patents-in-suit. (D.I. 308

   at 6, 9) During the prosecution of the '992 patent, the Examiner issued a double-patenting

   rejection of the '992 patent over the '731 patent. (D.I. 308, ex. 1 at 5-6, 12-14) To overcome this

   rejection, Plaintiff filed a terminal disclaimer. (Id., ex. 2 at 1-2) Thus, the Examiner believed

   that the claims of the '992 patent were not "patentably distinct" from the claims of the '731

   patent, In re Langi, 759 F.2d 887, 892 (Fed. Cir. 1985), and the applicant chose not to then-

                                                     17
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 18 of 24 PageID #: 19452



    challenge the Examiner's view. See Cognex Corp., 2008 WL 2113661, at *27 (D. Minn. May

    19, 2008) (finding that the claims of the purportedly infectious patent and the claims of the later-

    issued patent were "sufficiently related" for purposes of infectious unenforceability, in part

    because the patentees filed a terminal disclaimer as to the later-issued patent, avoiding the

    rejection of that patent's claims over the infectious patent's claims). 11 This is another indicator

    that the alleged inequitable conduct, which is said to have directly related to Guardant's ability to

    capture the inventions set out in the '731 patent, bears and immediate and necessary relation to

    the content of the claims of the '992 patent.

           For all of these reasons, the significant overlap in the content of the respective patents

    (and, relatedly, the relationship between the inequitable conduct allegations at issue and the

    enforcement of the '992 patent), supports Defendants' position here.

                           b.      The Allegations Regarding the Family History and Priority
                                   Relationship of the Respective Patents




            11
                    Plaintiff argues that the terminal disclaimer "means nothing in this context,"
    citing Pharmacia in support. (D .I. 315 at 7) However Pharmacia does not stand for the broad
    proposition that terminal disclaimers are never relevant to an assertion of infectious
    unenforceability. As was noted above, the Pharmacia Court made clear that the defendant in
    that case (unlike here) had not asserted that the challenged patent was "unenforceable under a
    general unclean hands theory[.]" 417 F.3d at 1374. Instead, there the defendant was attempting
    to use the terminal disclaimer to argue that inequitable conduct in procuring a later-prosecuted
    patent automatically infected an earlier-issued patent. The Pharmacia Court rejected this
    proposition, finding that in those circumstances, "something more than a naked terminal
    disclaimer is required." Id. Here, in contrast, Defendants are asserting that inequitable conduct
    as to earlier-issued patents infects a later-issued patent, as the '992 patent issued on February 27,
    2018, after the other three patents-in-suit issued. (D.I. 280, exs. 1-4) And, of course, as cited
    above, Defendants rely on much more to make this case than the "naked" fact of the terminal
    disclaimer described above.

                                                      18
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 19 of 24 PageID #: 19453



           The Court next assesses the facts of record regarding the family history and priority

    relationship between the '992 patent and the other three patents. Before doing so, it is useful to

    assess how the law treats such information in assessing infectious unenforceability claims.

           Our Court, relying on prior Federal Circuit precedent, has noted that if a patentee

    commits inequitable conduct during prosecution of one patent, then a later continuation patent

    will almost surely be found to bear an "immediate and necessary relation" to the patent obtained

    by way of the inequitable conduct. Robocast, Inc., 39 F. Supp. 3d at 571; see also IOENGINE,

   LLC, 2019 WL 2121395, at *4-5. This is in significant part because continuation applications

    are understood to "relate to the same invention." Robocast, Inc., 39 F. Supp. 3d at 571 (noting

    that "[i]f the same patentee split the claims into two applications, why should the result be any

    different?" and that "[t]o hold otherwise would fly in the face of the rule that inequitable conduct

    renders all claims unenforceable, 'not just the particular claims to which the inequitable conduct

    is directly connected."') (quoting J.P. Stevens & Co., Inc. v. Lex Tex Ltd, Inc., 747 F.2d 1553,

    1561 (Fed. Cir. 1984)). 12 And more generally, with regard to the invocation of the infectious

    unenforceability doctrine, courts have found that if the patent-at-issue is linked to an infectious

   patent (or application) through a common claim of priority, this fact also helps to establish the

    requisite "immediate and necessary relation." See Eon Corp., 2011 WL 13134896, at *7

    (denying a motion to dismiss an inequitable conduct counterclaim based on the doctrine of

    infectious unenforceability, in part because the allegations were that plaintiff claimed priority for



           12
                   On the other hand, our Court has noted that a divisional application may be
    "drawn to a different invention, and different inventions do not share an 'immediate and
    necessary' relation to each other." Robocast, Inc., 39 F. Supp. 3d at 571 (citing Baxter Int'!, Inc.
    v. McGaw, Inc., 149 F.3d 1321, 1332 (Fed. Cir. 1998)); see also IOENGINE, LLC, 2019 WL
    2121395, at *4 (citing Baxter Int'!, Inc., 149 F.3d at 1332).

                                                     19
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 20 of 24 PageID #: 19454



   the patent-at-issue based on the infectious patent); eSpeed, Inc., 417 F. Supp. 2d at 596 (finding;

    after a bench trial, that the patent-at-issue was unenforceable because, inter alia, it "claim[ed]

   priority from the [infectious] application").

           The Court now turns to the record here on this topic. It is a bit of a mess.

           On the one hand, in its counterclaims, PGDx alleges that all four patents-in-suit,

    including the '992 patent, claim priority to the two Guardant September 2012 provisional patent

    applications. (D.I. 284 at ,r,r 39-40) These two provisional applications are listed on the front

   page of the '992 patent as "Related U.S. Application Data" Gust as they are so listed on the front

   page of the other three patents-in-suit). (D.I. 280, exs. 1-4) And at various points in the

   prosecution history of the '992 patent (including as recently as via a June 2019 filing in an inter

   partes review proceeding regarding that patent-a filing made just days before the instant

    Motions were filed), Guardant affirmatively represented to the USPTO that the '992 patent in

    fact claims priority to the September 2012 provisional applications. (Civil Action No. 17-1616-

    LPS-CJB, D.I. 179, exs. 1-2) 13 In light of this, PGDx argues in its briefing that the '"992 [p]atent

    [] arises from a continuation-in-part application that claims priority to many of the same earlier

    applications as the other three patents-in-suit." (D.I. 308 at 9)

           FMI, however, appeared to take a different tack in its counterclaims. There, it alleged

    that '992 patent claims priority to Guardant's March 2014 provisional patent application and did

    not mention the September 2012 applications in its discussion of the '992 patent's priority date.


            13
                    These cited exhibits were attached to Defendants' respective answering briefs.
    (D.I. 308, exs. 3-4; Civil Action No. 17-1616-LPS-CJB, D.I. 179, exs. 1-2) The Court can
    consider such exhibits (and others referenced herein that are part of the patents-in-suit's
    prosecution history), as a patent's prosecution history is a public record that may be taken into
    account in resolving a motion to dismiss. See Int 'l Bus. Machs. Corp., 2016 WL 626495, at *20
    n.18 (citing cases).

                                                     20
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 21 of 24 PageID #: 19455



   (Civil Action No. 17-1616-LPS-CJB, D.I. 168 at ,r 42) Yet in its briefing, FMI seemed to now

   align itself with PGDx's position that: (1) the '992 patent claims priority to the September 2012

   provisional patent applications; and (2) the '992 patent is a continuation-in-part of an application

   that led to the grant of the other three patents-in-suit. (Civil Action No. 17-1616-LPS-CJB, D.I.

    179 at 10 (FMI arguing that "Guardant' s '992 patent resulted from continuations and

   continuations-in-part of the original applications which were the subject of the inequitable

   conduct alleged by FMI in this litigation."))

           As for Plaintiff, in its briefing, it now takes the position that "the '992 Patent derives

   priority from [the March 2014 provisional application] as opposed to the other three asserted

   patents which derive priority from [the Guardant provisional application] filed a year and a half

   earlier on September 4, 2012." (D.I. 285 at 4; see also Civil Action No. 17-1616-LPS-CJB, D.I.

    169 at 4) Plaintiff argues that it has made this same contention in responding to certain

   interrogatories during the instant litigations. (D.I. 285 at 4 & ex. 2; Civil Action No. 17-1616-

   LPS-CJB, D.I. 169 at 4 & ex. 1) And although it acknowledges that this contention is directly

    contradictory to the priority-date-related statements it made to the USPTO in the past, Plaintiff

  • asserts that as of July 2019, it has sought to correct those statements (which it now calls

   "inadvertent error") with the USPTO. (D.I. 315 at 7 & ex. 1; Civil Action No. 17-1616-LPS-

    CJB, D.I. 185 at 8 & ex. 2) 14



            14
                    It its reply briefs, Plaintiff for the first time explains why it is that it believes the
    '992 patent "can only derive support from the later 2014 Application." (D.I. 315 at 5; see also
    Civil Action No. 17-1616-LPS-CJB, D.I. 185 at 6) There, it asserts that this is because: (1) each
    of the claims of the '992 patent require ligation "compris[ing] using more than l0x molar excess
    of the adaptors as compared to the cfDNA molecules, thereby generating tagged parent
    polynucleotides"; (2) this concept was invented by Dr. Stephanie Mortimer, a listed inventor on
    the '992 patent (who is not listed as an inventor on the other three patents-in-suit) and thus is
    referenced only in the '992 patent specification; and (3) since this limitation "was only disclosed
                                                         21
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 22 of 24 PageID #: 19456



           Taking the entirety of this (confused) record into account, the Court concludes that it is at

   least plausible that the '992 patent shares a September 2012 priority date with the other three

   patents. This is because the record demonstrates that: (1) the relevant September 2012

   provisional applications are listed on the front of the '992 patent; (2) the '992 patent shares deep

   similarities with the other three patents-in-suit that claim priority to this same 2012 date; and (3)

   as late as days prior to the filing of the Motions, even Plaintiff was asserting (in another forum)

   that the four patents all share that same priority date. Of course, it may well be that this is not

   the case, and that the '992 patent is entitled only to a March 2014 priority date instead. But the

   correct priority date for a patent is an issue that may tum on the resolution of disputed facts. See

   PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed. Cir. 2008); Johns

   Hopkins Univ. v. 454 Life Scis. Corp., 183 F. Supp. 3d 563, 574-78 (D. Del. May 2, 2016);

   SimpleAir, Inc. v. AWS Convergence Techs., Inc., Case No. 2:09-cv-289, 2012 WL 12978274, at

    *2 (E.D. Tex. Apr. 3, 2012). 15




   and described in the 2014 Application, it would not have been possible for Guardant to file a
   patent application on this subject matter prior to 2014." (Id)

            The substance of this more detailed argument should have been included in Plaintiff's
    opening briefs, but was not. Thus, in their answering briefs, Defendants did not address this
    argument. As a result, the Court will not consider the details of this argument in resolving the
    instant Motions. D. Del. LR 7.1.3(c)(2) ("The party filing the opening brief shall not reserve
    material for the reply brief which should have been included in a full and fair opening brief.");
    see also Lab. Skin Care, Inc. v. Ltd Brands, Inc., 757 F. Supp. 2d 431,439 (D. Del. 2010);
    Rockwell Techs., LLC. v. Spectra-Physics Lasers, Inc., No. CIV.A.00-589 GMS, 2002 WL
    531555, at *3 (D. Del. Mar. 26, 2002).

            15
                    Even if the '992 patent, in fact, is not entitled to the same priority date as the other
    three patents-in-suit, precedent does not appear to strictly require identity of priority for
    infectious unenforceability to apply. Instead, priority claims linking the infectious/infected
    patents appear to be merely a factor for courts to consider in this analysis.

                                                      22
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 23 of 24 PageID #: 19457



           Moreover, it is at least clear from the "Related U.S. Application Data" listed on the front

   page of each of the patents that they are all part of the same genealogical chain. (D.I. 280, exs.

    1-4) That familial relationship is also evidence of the close relationship of the subject matter of

   the '992 patent and that of the other three patents-in-suit.

                   4.      Conclusion

           Defendants have pleaded facts demonstrating an extremely close connection between the

   content of the '992 patent and the other patents-in-suit (and, relatedly, between the nature of the

   inequitable conduct allegations and the content of the '992 patent's claims). Additionally, there

   are at least sufficient facts pleaded to plausibly allege that the four patents are part of the same

   family and that they all share the same priority date. Taking all of this together, Defendants have

   sufficiently alleged that the '992 patent is unenforceable pursuant to the doctrine of infectious

   unenforceability.

   IV.     CONCLUSION

           For the foregoing reasons, the Court recommends that Plaintiff's Motion be DENIED.

           This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

   Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

   within fourteen (14) days after being served with a copy of this Report and Recommendation.

   Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

   loss of the right to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874,

    878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App'x 924, 925 n.1 (3d Cir. 2006).

           The parties are directed to the Court's Standing Order for Objections Filed Under Fed. R.

   Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court's website,

   located at http://www.ded.uscourts.gov.

                                                     23
Case 1:17-cv-01616-LPS-CJB Document 343 Filed 01/07/20 Page 24 of 24 PageID #: 19458



          Because this Report and Recommendation may contain confidential information, it has

   been released under seal, pending review by the parties to allow them to submit a single, jointly

   proposed, redacted version (if necessary) of the Report and Recommendation. Any such

   redacted version shall be submitted no later than January 10, 2020, for review by the Court,

   along with a motion for redaction that includes a clear, factually detailed explanation as to why

   disclosure of any proposed redacted material would "work a clearly defined and serious injury to

   the party seeking closure." Pansy v. Borough ofStroudsburg, 23 F.3d 772, 786 (3d Cir. 1994)

   (internal quotation marks and citation omitted). The Court will subsequently issue a publicly-

   available version of its Report and Recommendation.

   Dated: January 7, 2020
                                                        Christopher J. Burke
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   24
